Citation Nr: 0207867	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.

(The issue of entitlement to service connection for a 
cervical spine disability, to include as secondary to 
residuals of an injury to the right leg and knee, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1971.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1995 rating 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This case was previously before the Board on October 24, 
2000.  The October 2000 Board decision denied entitlement to 
service connection for disabilities of the cervical and 
lumbar spines.  The veteran appealed the Board's October 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order dated October 4, 2001, 
that vacated the Board's October 2000 decision.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing the cervical 
spine issue.

In the written argument received in May 2002, the veteran's 
representative raised the issue of entitlement to a total 
compensation rating based on individual unemployability.  
Since this matter has not been adjudicated, it is referred to 
the RO for appropriate action.

FINDING OF FACT

A lumbar spine disability has been shown to be causally 
related to the veteran's military service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).  In 
light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records include a December 1969 Medical Board 
report indicating that the veteran was injured in December 
1969 and suffered a compound fracture of the right femur and 
a cerebral contusion.

In a January 1993 addendum to an October 1992 VA examination 
report, the examiner noted that the veteran's claims file had 
been reviewed.  The examiner noted that the veteran had a 
mild degree of degenerative disc disease at L4-5 and L5-S1, 
and it was his opinion that this most probably had occurred 
at the time of the 1969 accident.

Based on a review of the record, the Board finds that service 
connection is warranted for a lumbar spine disability.  While 
the veteran's service medical records do not specifically 
document a low back disability, the December 1969 injury that 
resulted in a broken femur and cerebral contusion is well-
documented.  The VA examiner's opinion linking the veteran's 
current lumbar spine disability to service (the 1969 injury) 
was not based on the veteran's history; instead, the examiner 
specifically indicated that he had reviewed the veteran's 
claims file and he did in fact note the veteran's medical 
history.  While a contrary opinion from another VA examiner 
is of record, the Board finds that service connection for a 
lumbar spine disability is warranted.  There is no persuasive 
basis to weigh one opinion more than the other.  Under such 
circumstances, the evidence for and against the claim is in 
approximate balance.  The evidence, therefore, does not 
preponderate against the claimant on the material fact of 
service causation.  In reaching this determination, the Board 
has resolved all reasonable doubt in the veteran's favor.  38 
C.F.R. § 3.102.

ORDER

Service connection for residuals of a lumbar spine injury is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

